PER CURIAM.
Defendant is entitled to a bill of particulars as to the first four items set out in the order appealed from, except there should be stricken from items 2, 3, and 4 the words, “and setting forth the date when such item was received.” Phillips v. United States Fidelity & Guaranty Co., 123 App. Div. 927, 108 N. Y. Supp. 1145. It is not entitled to a bill of particulars of the other items. The otder appealed from, therefore, is modified as indicated, and, as thus modified, affirmed, without costs to either party.